Citation Nr: 1221418	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in December 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In March 2010 and February 2012, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss. 

The Board remanded the Veteran's claim in February 2012 to assess the nature and etiology of his bilateral hearing loss.  The Veteran was afforded a VA examination in April 2012.  The VA examiner performed audiological testing, to include puretone threshold testing.  However, the examiner noted that speech discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, ect., that made combined use of puretone average and speech discrimination scores inappropriate.  The Board points out that 38 C.F.R. § 3.385 uses the Maryland CNC Speech Discrimination scores when determining if service connection for hearing loss is warranted.  Therefore, these test results are needed in order for the Board to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's bilateral hearing loss.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Verify that the Veteran's VA records are up to date.

2. After the forgoing, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  All necessary testing should be performed, to include the Maryland CNC.  If there is a language barrier, please provide the Veteran with the necessary assistance.  

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service. The VA examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran. This examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.

The VA examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.    

Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, private treatment records, the December 2009 hearing transcript, VA examination reports, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure and chronicity of symptomatology, when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


